 TELEDYNE, LANDIS MACHINETeledyne, Landis MachineandInternational Associa-tion of Machinist and Aerospace Workers,DistrictNo. 98,AFL-CIO.Case 6-CA-7279June27, 1974DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOUpon a charge filed on February 15, 1974, by Dis-trictNo. 98, International Association of Machinistsand Aerospace Workers, AFL-CIO, herein called theUnion, and duly served on Teledyne, Landis Ma-chine, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued a com-plaint on March 8, 1974, against Respondent,allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 20, 1973,following a Board election in Case 6-RC-6443, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about January 25, 1974, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 14, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 16, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 26,1974, the Boardissuedan order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause with attached affidavits, enti-tled "Answer to Motion for Summary Judgment and'Officialnotice istaken of the recordin the representationproceeding,Case 6-RC-6443,as the term"record"isdefined in Secs102.68 and 102.69(f) of theBoard's Rules and Regulations,Serves 8, asamended. SeeLTVElectrosystems, Inc.,166 NLRB 938, enfd 388 F.2d 683 (C.A. 4, 1968);Golden Age Beverage Co,167 NLRB 151, enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D C. Va., 1967);Follett Corp,164NLRB 378, enfd. 397 F 2d 91 (C.A. 7, 1968),Sec 9(d) of the NLRA73Respondent'sMotion to Dismiss Complaint." TheGeneral Counsel has filed a Reply in opposition toRespondent's answer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in 'this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent basicallycontends that the certification of the Union in theunderlying representation case is invalid on the basisof its objection therein, and that the Regional Direc-tor denied it due process by not directing a hearingthereon, not considering its submissions, and in notanswering its requests for clarification of the form theevidence it sought to submit was to take.Our review of the record herein, including the re-cord in Case 6-RC-6443, reveals that, after a hearing,an election was conducted on August 9, 1973, pur-suant to the direction of the Acting Regional Director,and resulted in a 254 to 173 vote in favor of the Unionwith 4 void ballots. The Respondent filed a timelyObjection to Conduct Affecting the Results of theElection, and requested a hearing thereon. The objec-tion alleged, in substance, that the Union had distrib-uted a pamphlet to employees 2 days prior to theelection which contained numerous false statements,specifically that the Respondent's wages and benefitswere lower than other Teledyne plants at which theUnion had a contract, and that the Respondent'swage rates were lower than other organized machinetool shops, at a time when the Respondent could noteffectively reply thereto. The Acting Regional Direc-tor, in the course of his investigation, requested addi-tional information from the Respondent concerningthe objection, to which the Respondent, on October19, 1973, and again on December 18, 1973, replied byrequesting clarification of the type of informationneeded and the holding of a hearing to enable it topresent its case. On December 20, 1973, the ActingRegional Director, without replying to the requests,issued his Supplemental Decision and Certification ofRepresentative in which he found that the allegedmisrepresentations had been major campaign issuesand that the Respondent had adequate opportunityand possessed sufficient information to respond toany inaccuracies in the pamphlet. The Acting Region-alDirector also found that the Respondent's objec-tionsraisedno substantial ormaterial issueswarranting a hearing. Accordingly, he overruled the212 NLRB No. 11 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjections and certified the Union.The Respondent filed a timely request for review ofthis Supplemental Decision, reiterating its objectionsand requests for a hearing, and asserting that the Act-ing Regional Director had not allowed the record tobe developed by failing to respond to its requests forclarification and by not considering its submissions.The Board, by order of January 25, 1974, denied theRespondent's request for review on the ground that itraised no substantial issues warranting review.In its response to the Notice To Show Cause, theRespondent reasserts its contention that the ActingRegional Director denied it due process by not afford-ing it the opportunity to submit evidence at a hearing.This contention was raised and considered in the Re-quest for Review.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could havebeen litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.' We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment and deny the Respondent'smotion to dismiss the complaint herein.42 SeePittsburgh PlateGlassCo v N L RB, 313 U S. 146, 162 (1941), Rulesand Regulations of the Board, Secs102 67(f) and 102.69(c)7Respondent attaches affidavitsby itspresident and treasurerin supportof its contentionsThe Respondentdoes not show that the information in theaffidavits,in its presentform, was previouslyunavailable for considerationat the various junctures of the representation proceeding,or that the affida-vits containnewly discoveredevidenceAccordingly, the evidencesubmitteddoes not warrant the relitigationof the representation case issues4 In its answer to the complaint Respondent,inter aha,submits that it iswithout sufficient informationto admit or deny the Union'sstatus as a labororganization,which,underSec 102 20 ofthe Board's Rules and Regulations,operates as a denial Respondent also denies that the unitis appropriate forthe purpose of collectivebargainingHowever,these issues were litigated atthe hearing in the underlyingrepresentationcase, and may not berelitigatedhereinCherokee Nitrogen Company,200 NLRB No 89In its answerto the complaint,the Respondent also denies the allegationsof the requestand refusalto bargainHowever,attachedto theGeneralCounsel'sMotion for SummaryJudgment are copiesof correspondencebetweenthe Union and theRespondent.By letter datedJanuary 10 and 31,1974, the Union requestedinformation and the commencement of negotia-tions, to whichthe Respondent repliedon January 25 and February 7, 1974,that negotiationsshould notcommence until legal questions involving evi-dence it sought to submit had been resolved.Respondent has submittednothing tocontrovertthese documents,or their contentsAccordingly, wedeem these allegationsof the complaintto be true.The May DepartmentStores Company,186 NLRB 86,Carl Simpson Buick, Inc,161NLRB 1389On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation with itsprincipal offices located in Waynesboro, Pennsylva-nia, is engaged in the manufacture and nonretail saleof machine tools. During the 12-month period imme-diately preceding the issuance of this complaint andnotice of hearing in this proceeding, Respondent re-ceived goods and materials valued in excess of$50,000 for use at its Waynesboro, Pennsylvania, fa-cility,directly from points outside the Common-wealth of Pennsylvania. During the same period,Respondent sold and shipped goods and materialsvalued in excess of $50,000 from its Waynesboro,Pennsylvania, facility directly to points outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material herein,an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinistsand Aero-space Workers,District No. 98,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding production planners, expediters, stockclerks and shipping clerk-parcel post, employedat Employer's Waynesboro, Pennsylvania, facili-ty, excluding detailers, layout draftsmen, design-ers,design engineers, research and servicetechnicians, sales service engineers, laboratorytechnicians, engineering apprentices, engineeringassociates, engineering clerks, engineering cleri- TELEDYNE, LANDIS MACHINEcals,methods engineers, methods leadman, tooland jig designers, methods clerk, sales correspon-dents, order writers,sales clericals, quotationclerks, assistant to the purchasing agent, all otheremployees, office clerical employees, watchmen,firemen and guards, professional employees andsupervisors as defined in the Act.2.The certificationOn August 9, 1973, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 6 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 20, 1973, and the Unioncontinues'to besuch exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about January 10, 1974, and atall times thereafter,the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 25, 1974, and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 25, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDY75Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of theirselect-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes' the following:CONCLUSIONS OF LAW1.Teledyne, Landis Machine is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalAssociation ofMachinists andAerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees, in-cluding production planners, expediters, stock clerksand shipping clerk-parcel post, employed at theEmployer'sWaynesboro, Pennsylvania, facility, ex-cluding detailers, layout draftsmen, designers, designengineers, research and service technicians,sales ser-vice engineers, laboratory technicians, engineeringapprentices,engineeringassociates,engineeringclerks,engineering clericals,methods engineers,methods leadmen, tool and jig designers, methodsclerk, sales correspondents, order writers, sales cleri-cals,quotation clerks, assistant to the purchasingagent, all other employees, office clerical employees,watchmen, firemen and guards, professional employ-ees and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.Since December 20, 1974, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By refusing on or about January 25, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent, Tele-dyne, Landis Machine, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with International Associationof Machinists and Aerospace Workers, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employees, in-cluding production planners, expediters, stockclerks and shipping clerk-parcel post, employedat the Employer's Waynesboro, Pennsylvania,facility,excluding detailers, layout draftsmen,designers, design engineers, research and servicetechnicians, sales serviceengineers,laboratorytechnicians, engineering apprentices, engineeringassociates, engineering clerks, engineering cleri-cals,methods engineers, methods leadman, tooland jig designers, methods clerk, sales correspon-dents, order writers,sales clericals,quotationclerks, assistant to the purchasingagent, all otheremployees, office clerical employees, watchmen,firemen and guards, professional employees andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Waynesboro, Pennsylvania, facilitycopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 6, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.S In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board -APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Association ofMachinists and Aero-spaceWorkers,AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment, TELEDYNE, LANDIS MACHINE77and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees,includingproduction planners, expediters,stock clerks and shipping clerk-parcel post,employed at the Employer's Waynesboro,Pennsylvania, facility, excluding detailers, lay-out draftsmen, designers, design engineers, re-search and service technicians, sales serviceengineers, laboratory technicians, engineeringapprentices, engineering associates, engineer-ing clerks, engineering clericals, methods engi-neers,methodsleadman,tooland jigdesigners,methods clerk,salescorrespon-dents, order writers, sales clericals, quotationclerks, assistant to the purchasing agent, allother employees, office clerical employees,watchmen, firemen and guards, professionalemployees and supervisors as defined in theAct.TELEDYNE,LANDISMA-CHINE(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.